DETAILED ACTION
Notice to Applicant
In the amendment dated 10/14/202, the following has occurred: Claims 24 and 29 have been amended; Claim 28 has been canceled.
Claims 24-27 and 29 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
The arguments submitted 10/14/2021 have been considered but are not persuasive. Applicant argues that previously cited Terada “does not teach or suggest an adhesive tape including a thermally insulative layer positioned between thermally conductive layers” (Remarks numbered page 4). Applicant further argues that the thermally conductive member in Terada with layers 11 and 12 has “no thermally insulative members” (Id.). Applicant does not cite to any textual support for these assertions. Upon review, the Office finds that Terada teaches that the middle resin member 12 may be formed of e.g. “an epoxy resin composition” (column 13 lines 39-45). Later, Terada provides an example in which the support backing or resin member 12 is a “glass epoxy laminate plate having a thickness of 1 mm [and] a thermal conductivity of 0.3 W/mK” (column 19 lines 27-28). This thermal conductivity is much lower than the thermally conductive outer layers 11 which have thermal conductivities of e.g. 3.5-5 W/mK (see table 1). Terada further teaches that thermal conductivity along the face, but not through the resin support member was a good thing (see column 21 lines 22-35). The Office finds, therefore, that epoxy resins on the order of 0.3 W/mK were “thermally insulative” within the broadest reasonable interpretation of the claims, absent some specific, quantitative definition, and further points out that such thermal conductivities appear to overlap with conventional ranges for instantly disclosed “thermally insulative” resins like PVC and PET.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terada (US Patent No. 8,865,334 to Terada et al.).
	Regarding Claims 24 and 29, Terada teaches:
a stack of battery cells disposed in a battery module housing wherein each cell 22 comprises a terminal end having at least one cell terminal 22 and a face oriented transverse to the terminal end (Fig. 2, column 16)
and a thermally conductive member 1 (Fig. 1, column 16) having two thermally conductive layers 11 having adhesive properties, and therefore interpreted to be an “adhesive tape” (see claim 4 and/or column 4 lines 28-40), wherein the thermally conductive layers 11 are in thermal communication with a heat sink (column 18 lines 25-33), wherein the adhesive tape couples a first battery cell to a second battery cell so as to align the terminals of the two cells at a terminal end and at a base end opposite the terminal end (Fig. 2)
wherein there is a first and a second thermally conductive layer 11 on either side and a comparatively insulative resin layer 12 backing or supporting the conductive layers 11 (see examples and Table 1)

    PNG
    media_image1.png
    375
    448
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    585
    432
    media_image2.png
    Greyscale

	Regarding Claim 25, Terada teaches:
a housing for containing the stack of cells, with a heat sink incorporated into the housing (column 17 lines 30-50 and column 18 lines 25-33)
	Although Terada does not explicitly depict this housing/heat sink, it clearly indicates an arrangement that would have been understood as conventional in the art and is presumptively enabling to one of ordinary skill in the art.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Terada (US Patent No. 8,865,334 to Terada et al.) in view of Omura (US 2013/0337310 to Omura et al.).
	Regarding Claim 26, Terada does not explicitly teach:
what the heat sink comprises
	Terada, however, renders obvious conventional or otherwise known housings for similar stacks of cells implemented with heat sinks (see columns 17-18). Omura, from the same field of invention, regarding a housing with a battery cell stack and a heat sink, having separators spaced between the cells, teaches a heat sink 80 extending along a base surface of the housing comprising a thermal epoxy layer positioned between the base ends of each battery cell in the stack (Fig. 2, para 0044). It would have been obvious to one of ordinary skill in the art to combine the epoxy layer taught in Omura with the thermally conductive adhesives between cells in a cell stack taught by Terada, with the motivation to provide an adhesive, thermally conductive heat sink. Such a combination would inherently create a structure that provides a thermally conductive layer between the cells that conducts thermal energy from respective cells toward the epoxy layer, as suggested by Terada (columns 17-18). 

    PNG
    media_image3.png
    536
    573
    media_image3.png
    Greyscale

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Terada (US Patent No. 8,865,334 to Terada et al.) in view of Christian (US 2006/0147792 to Christian et al.) in further view of Beyerle (US 2013/0323564 to Beyerle II et al.) for evidence of ordinary skill in the art.
	Regarding Claim 27, Terada does not explicitly teach:
an anisotropically thermally conductive layer 11
	Christian, however, from the same field of invention, regarding thermally conductive sheets in between battery cells, teaches anisotropic layers for directionally moving heat into heat sinks (Fig. 2, paras 0007, 0023, etc.). Beyerle, also from the same field of invention, similarly teaches anisotropic sheets that move thermal energy downwards into a heat sink (Figs. and para 0029). It would have been obvious to one of ordinary skill in the art to use an anisotropic thermally conductive film in the thermally conductive members of Terada with the motivation to more effectively direct the flow of thermal KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723